OPINION-A **** COUNTY TREASURER — VOCATIONAL TECHNICAL SCHOOL — TREASURER **** THE COUNTY TREASURER MUST SERVE AS TREASURER FOR AN AREA VOCATIONAL TECHNICAL SCHOOL. THE BOARD OF EDUCATION OF AN AREA SCHOOL MAY, HOWEVER, AT IS DISCRETION APPOINT A LOCAL TREASURER AND ASSISTANT LOCAL TREASURER AS PROVIDED IN 70 O.S. 1961 4.19 [70-4.19]. THE COUNTY TREASURER IS NOT REQUIRED TO GIVE ANY ADDITIONAL BOND BY REASON OF THE FACT THAT HE IS ACTING AS TREASURER FOR AN AREA VOCATIONAL TECHNICAL SCHOOL. CITE: ARTICLE X, SECTION 9B, 70 O.S. 1967 Supp., 4.47 [70-4.47], 70 O.S. 1961 4.19-4.20 [70-4.19] — [70-4.20] (W. J. MONROE)